Citation Nr: 1228753	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity secondary to diabetes mellitus.

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to December 1969.  He was stationed in Vietnam from October 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A claim of entitlement to TDIU is inferred based on the claim for increased evaluation for service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA treatment records show that the Veteran reportedly stopped working due to his PTSD.  Accordingly, this additional issue is listed on the title page of this decision. 

At the beginning of the appeal, the Veteran was represented by the Texas Veterans Commission (TVC).  In a June 2008 Form 21-22, the Veteran appointed the Disabled American Veterans as his representative, thereby revoking the TVC's power of attorney.

The Veteran, through his representative, has submitted an informal claim for substance abuse secondary to service-connected PTSD.  This matter is referred to the RO for action deemed appropriate.

The issues of entitlement to service connection for diabetes mellitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  At no time during the current appeal has the Veteran been shown to have peripheral neuropathy of the right lower extremity.

2.  At no time during the current appeal has the Veteran been shown to have peripheral neuropathy of the left lower extremity.
 
3.  At no time during the current appeal has the Veteran been shown to have peripheral neuropathy of the right upper extremity.

4.  At no time during the current appeal has the Veteran been shown to have peripheral neuropathy of the left upper extremity.

5.  Throughout the appeal period, the Veteran's PTSD symptoms have been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms no worse than anger outbursts, anxiety, intrusive memories, occasional nightmares, hypervigilance, exaggerated startle response, and Global Assessment of Functioning (GAF) scores ranging from 40 to 50.



CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

5.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in December 2007 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where, as here with the claim for an initial compensable rating for the service-connected PTSD, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), VA treatment records, and private treatment records; afforded the Veteran a physical and mental examination; and provided him the opportunity to give testimony before the Board, which he declined.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  Accordingly, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise. 

Furthermore, the VA examinations are adequate for adjudication purposes.  The August 2008 examiner described in full the current manifestations of the Veteran's diabetes mellitus and found no diagnosis of peripheral neuropathy of the lower or upper extremities based on examination of the Veteran and his reported history.  While the examiner did not review the Veteran's claims folder in conjunction with the examination, the Board finds that this does not render the examination insufficient for rating purposes.  The examiner obtained and recorded a detailed history from the Veteran.  The examination findings were recorded.  As detailed below, clinical records in the claims folder do not show diagnoses of peripheral neuropathy.  The examiner also did not diagnose peripheral neuropathy.  Therefore, a review of the claims folder in conjunction with the examination would not have aided the examiner in finding the presence of peripheral neuropathy at any time since the claims were filed.  The September 2008 examiner reviewed the claims folder in conjunction with the evaluation; considered the Veteran's in-service traumatic event and his history of psychiatric symptoms; and described in full the current manifestations of his PTSD.

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has peripheral neuropathy of the lower and upper extremities and that this condition is secondary to his diabetes mellitus.

According to post-service medical records, the Veteran has not been treated for, or diagnosed with, peripheral neuropathy of any extremity.

A January 2008 VA social work note shows that the Veteran complained of tingling in his fingers.  A May 2008 examination for an unrelated problem revealed distal pulses in both legs.

A September 2008 VA diabetes examiner noted normal pinprick sensation, vibratory sensation, and monofilament testing in the upper and lower extremities.  Deep tendon reflexes were 1+ and equal in the upper and lower extremities.  No muscle spasm or atrophy was present.  The examiner found no evidence of peripheral neuropathy in the upper or lower extremities.  The Board notes that the examiner did not review the claims file.

In February 2010, it was noted that the Veteran had normal strength in his extremities.  In April 2010, he was prescribed compression stockings for an unrelated problem.  In May 2010, strength and sensation in the upper and lower extremities was described as "okay."

Service connection cannot be granted in the absence of a current disability. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, at no time during the current appeal has the Veteran been diagnosed with peripheral neuropathy of any extremity.  [Moreover, without competent evidence of diagnosed peripheral neuropathy, the etiology of the claimed disorders need not be addressed.] 
	
The Board acknowledges that the Veteran is competent to describe subjective complaints, such as tingling, numbness, and loss of sensation.  However, as a layperson, lacking in medical training and expertise, he cannot diagnose peripheral neuropathy  and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the September 2008 VA examiner, who examined the Veteran and concluded that he does not currently have peripheral neuropathy of any extremity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
 
Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the lower and upper extremities.  There is no doubt to be resolved, and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58. 

III.  Initial Rating

The Veteran seeks a higher initial evaluation for his PTSD.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the RO granted service connection for PTSD in October 2008 and assigned a 30 percent evaluation, effective September 15, 2007.  Throughout the appeal period, the RO has continued the 30 percent evaluation for this disability.

According to the applicable rating criteria, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411. 

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. Ap. 436 (2002). 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 denotes some impairment in reality testing or communication (e.g, speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Post-service VA treatment records show that the Veteran received a mental health evaluation in January 2008.  He reported "very vivid thoughts about Vietnam."  He complained of trouble understanding, remembering, and concentrating.  He reported a history of rage that had "calmed down" since joining a church.  He denied past arrests for violence, but indicated that police had "held him until he calmed down."  The Veteran reported visual hallucinations in that he saw a man right in front of him.  He admitted a past history of drug and alcohol abuse, but maintained that he was currently clean.  He denied current or past suicidal ideations.  He also denied a history of psychiatric problems, but "recognize[d] that his inability to maintain employment must mean something's wrong."  Specifically, the Veteran described his employment pattern as "part time irregular."  The diagnoses included homelessness, substance abuse, economic problems, and "rage."  A GAF score of 40 was assigned.

In March 2008, the Veteran reported that he had training as a radiology technician, but had not worked in 25 years.

In April 2008, the Veteran reported that he had been homeless since August and could not keep a job.  He denied any formal outpatient psychiatric treatment or inpatient hospitalizations.  However, he related having been incarcerated numerous times and receiving lithium every time.  He had received treatment for chemical dependence and had been clean for seven years.  He deliberately crashed his car in the 1980's, but denied current suicidal or aggressive ideation.  The Veteran also denied auditory or visual hallucinations.  He had worked as a radiology technician and had done some home remodeling, but could not hold a job because of his temper.  He complained of anger problems, irritability, anxiety, insomnia, and racing thoughts.  He had been married once for two years.  He was one of five children, but received no support from his family.  He went to church regularly.  

The Veteran was fully oriented.  Mood was mildly elevated.  Speech was somewhat tangential and circumstantial.  Intelligence was average with overproductive speech.  Affect was overly bright for the circumstances.
  
The clinician diagnosed bipolar disorder, not otherwise specified; PTSD, chronic; and history of cocaine dependence in remission for seven years.  She found no significant deficits in the Veteran's regular activities, self-expression, self concept, stress management, coping skills, organizing skills, following instructions, or maintaining self control.  She also found no significant deficits in utilization of leisure time as a creative or stress-reducing activity.  A GAF score of 45 was assigned.  The clinician recommended psychiatric medications, but the Veteran refused.

In June 2008, the Veteran complained of anxiety, depression, and hopelessness.

In July 2008, the Veteran reported that he had become homeless in August 2007 after losing his job.  He gave a history of two suicide attempts in 1984 that "were addressed at that time."  He denied any current suicidal/homicidal ideations.  He stated that he was able to provide self-care.  

In September 2008, the Veteran complained of anger problems, irritability, anxiety, insomnia, and racing thoughts.  He was cooperative and responsive.  He was alert and oriented.  No psychomotor agitation was noted.  He was dressed and groomed appropriately.  Speech was normal.  Mood was euthymic, and affect was constricted.  Thought process was logical, and thought content was nondelusional.  He denied any suicidal/homicidal ideation.  Insight was fair, and judgment was impaired.  The diagnosis was PTSD, chronic, and mood disorder not otherwise specified.  Medication was prescribed.

The Veteran submitted to a VA PTSD examination in September 2008.  He reported a long history of substance related issues, but had difficulty providing details.  The examiner noted that this appeared to be "more due to his general lack of clarity, and not due to an attempt to be evasive."  The Veteran also reported a history of memory deficits and delirium tremens associated with alcohol abuse.  He had been clean for five years from all substances, which he credited to joining a church.  He was divorced and had no biological children.  However, he stated that he had a "spiritual daughter."  He had been homeless off and on for many years.  He stated his belief that PTSD had caused him problems in the workplace.  He had held over 60 different jobs, which he lost due to substance abuse and anger.  The longest job he held was a 10-year position as a radiology technician, which was prior to his excessive drug use.  He had been unemployed for five years.  He got into fights frequently.  He had been in jail numerous times, once for selling drugs.  The Veteran reported that his life "really went downhill" after his sister was killed in a motor vehicle accident in 1982.  He complained of intrusive thoughts, nighttime wakening, sweating, and nightmares, although the nightmares had become significantly less frequent.  He did not report impairment in activities of daily living.

The Veteran was poorly groomed and disheveled, with poor hygiene.  He was dressed casually and wore an odd elastic cap around his head.  He was pleasant,  cooperative, and fully oriented.  Attention and concentration skills were decent.  Memory skills were fair.  He showed no defects in abstract reasoning or social judgment.  Insight was below average.  Speech was normal, but somewhat tangential.  His ability as a historian was fair.  He had difficulty providing any dates.  Behavior was generally appropriate.  At times, he was given to nervous laughter.  He denied any delusions or hallucinations.  Affect was broad and appropriate, with the Veteran stating that he chose to be positive.

The examiner noted that the Veteran exhibited "a history of severe occupational impairment" and "a very unstable social history with extensive periods of homelessness."  He also noted that the Veteran's tangential and vague reporting style "made it difficult to specifically identify symptomatology associated with PTSD and other disorders."  However, the examiner determined that the Veteran suffered from intrusive memories and occasional nightmares, hypervigilance, anger outbursts, exaggerated startle response, and avoidance.  The examiner noted that the Veteran's history suggested difficulty forming interpersonal connections.  The Axis I diagnosis was mild to moderate PTSD.  The Axis II diagnosis was mood disorder not otherwise specified with substance induced features.  The Axis III disorder was polysubstance abuse dependence in full sustained remission.  A GAF score of 50 was assigned.

The examiner observed that as the Veteran's use of substances increased, his ability to maintain stable occupational and social functioning was markedly impaired.  The examiner acknowledged that the Veteran had been clean and sober for five years, but noted it was likely that there were lasting effects on the Veteran's mood from his long-term substance abuse.  He opined that the majority of the Veteran's impairment in occupational and social functioning is secondary to the polysubstance dependence, which he concluded is a separate issue from the Veteran's PTSD.  He stated "I would not characterize the veteran's polysubstance as a condition that is secondary to PTSD, but admittedly the veteran's ability to provide a history is somewhat poor and, therefore, it is difficult to draw any conclusions with certainty."  Finally, he concluded that the Veteran's occupational functioning included an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD, "but the veteran's polysubstance dependence likely contributed to a significantly greater level of occupational impairment."

An April 2009 social work note shows that the Veteran had a temporary place to live.  He was pleasant and cooperative, but exhibited a disheveled appearance.  He denied suicidal/homicidal ideations.  He was clear in his thinking.  

In October 2009, the Veteran reported that he was doing well and had no new complaints.  He was sleeping well, was in a good mood, and "getting along fine."  He denied suicidal/homicidal ideations.  He was still sober from alcohol and drugs.  He also had a stable residence.  The Veteran was alert and fully oriented.  At one point he laughed and stated "I am having fun."  Affect was bright and speech was within normal limits.  Insight and judgment were intact.  The clinician described the Veteran's PTSD as stable.  He instructed the Veteran to continue taking his medications.

A January 2010 treatment record shows that the Veteran reported a "significant improvement" since starting medication in September 2008.  He felt that his life was turning around.  He was staying with a friend and was working towards secure housing.  He was able to manage his anger more effectively.  However, he had started using cocaine again.  

The Veteran was cooperative and pleasant.  He appeared mildly disheveled, was dressed oddly in colorful clothing, and had unkempt hair.  He was alert and oriented.  Insight and judgment were limited.  His speech was initially loud and agitated, but calmed as the interview progressed.  Eye contact was fair.  Mood was described as "good" with expansive affect.  Thought process and content were logical, coherent, and goal-directed.   The Veteran denied any suicidal/homicidal ideations.  

The clinician noted that the Veteran presented with endorsing stable symptoms on current medications.  He explained to the Veteran the role cocaine plays in mood and PTSD symptoms.  He also discontinued one of the Veteran's medications due to a recent positive cocaine screen.

The Veteran was treated for an unrelated problem in February 2010.  He denied depression, anxiety, and nightmares.  He was alert, pleasant, and cooperative.  Speech was normal in rate and rhythm.  Mood was euthymic with full and appropriate affect.  He was fully oriented.  Short- and long-term memory was intact.  Thoughts were coherent and goal directed.

In March 2010, the Veteran was treated in the mental health clinic as a walk-in.  He stated that he had been doing okay until his medications were thrown away when he moved.  He endorsed "significant improvement" in his symptoms when taking his medications.  He denied suicidal/homicidal ideations and psychosis.  The Veteran was alert and oriented.  He appeared disheveled, was dressed oddly, and had unkempt hair.  Eye contact was fair.  He was cooperative and pleasant.  Speech was normal with increased volume at times.  Mood was "good" with expansive affect.  Thought process/content was logical, coherent, and goal-directed.  Judgment was limited.  The diagnosis was PTSD, chronic.

In June 2010, the Veteran reported that he was sleeping 7-8 hours per night.  He was alert and oriented, but appeared disheveled.  He denied psychosis or suicidal/homicidal ideations.  He was cooperative and pleasant.  Eye contact was good.  Speech was coherent and volume was normal.  Mood was euthymic, affect and mood were congruent.  Thoughts were logical and goal-directed.  Insight and judgment were fair.  Memory and cognition were intact.  The diagnosis was PTSD, chronic.  The clinician recommended substance rehabilitation.

After a careful consideration of this evidence, the Board finds that the evidence more closely approximates the criteria for a 30 percent evaluation for PTSD.  The Veteran's main symptoms are anger outbursts, anxiety, intrusive memories, occasional nightmares, hypervigilance, exaggerated startle response, avoidance, and problems maintaining work.  Importantly, however, the Veteran goes to church on a regular basis and maintains a relationship with his "spiritual" daughter.  At one point during the appeal period he lived with a friend.  Thus, it cannot be said he has disturbances of motivation and mood or difficulty maintaining effective social relationships.  In addition, there is objective evidence of goal-directed and normal speech.  The VA examiner and numerous mental health professionals have indicated that the Veteran is cooperative, pleasant, and fully oriented on interview, demonstrating insight and judgment as well as clear thought and communication.  

There is no flattened affect, evidence of panic attacks more than once a week, difficulty understanding complex commands, impaired judgment, impaired memory, and/or impaired abstract thinking.  38 C.F.R. § 4.130, DC 9411 (discussing the evidence necessary for the next higher evaluation of 50 percent).  The Board acknowledges the objective evidence of poor hygiene, specifically the Veteran's disheveled appearance, as well as the instances of "somewhat" circumstantial speech in April and September 2008.  In light of the evidence discussed in the preceding paragraphs, however, the Board finds that the severity of the Veteran's overall disability more nearly approximates the currently assigned 30 percent evaluation.

In making this decision, the Board is mindful that it need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. at 442-43.  The Board finds that symptoms or effects of the Veteran's PTSD that cause occupational or social impairment are equivalent to what would be caused by the symptoms listed in the diagnostic code for a 30 percent evaluation.  

In this regard, the Board has considered the various GAF scores that the Veteran has received during the appeal period.  Specifically, he received an initial GAF score of 40 in January 2008.  However, this appears to be a brief episode because subsequent treatment notes show sustained improvement.  In addition, he has received GAF scores of 45 and 50.  The Board notes that GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the multiple psychiatric evaluations completed during the current appeal reflect the extent and severity of the Veteran's actual PTSD symptoms, which are suggestive of occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks; i.e. the level of impairment contemplated in the currently assigned 30 percent rating for psychiatric disabilities.

The Board acknowledges that the Veteran, through his representative, maintains that a higher rating is warranted because the service-connected PTSD and nonservice-connected substance abuse are inextricably intertwined.  See September 2009 Statement.  The Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, however, the September 2008 examiner clearly distinguished between the level of impairment due to PTSD and the overall level of impairment attributable to the Veteran's substance problems.  He characterized the Veteran's PTSD as mild to moderate even though the overall psychiatric impairment due to history of substance abuse appears to be more severe.  

For these reasons, the Veteran's PTSD cannot be said to more nearly approximate the criteria required for a 50 percent or higher rating.  In other words, the disability picture evident in the record demonstrates that the Veteran's PTSD is adequately evaluated by the currently-assigned 30 percent rating throughout the appeal period.  [In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD.  Based upon the record, the Board must conclude that at no time during the appeal period has this disability been more disabling than as currently rated under the present decision of the Board.]  

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for entitlement to an evaluation greater than 30 percent for PTSD.  There is no doubt to be resolved.  

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating; otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

Here, the evidence of record does not reflect that the Veteran's PTSD is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected PTSD contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that this service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity secondary to diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity secondary to diabetes mellitus is denied.

Entitlement to an initial increased evaluation in excess of 30 percent for PTSD is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

The Veteran is seeking entitlement to service connection for diabetes.  He contends that he developed this disability as a result of exposure to herbicides while stationed in Vietnam.  The Veteran has not alleged that he was diagnosed with diabetes during service or within one year of his 1969 discharge.

Service personnel records reflect that the Veteran was stationed in Vietnam from October 1968 to December 1969.  Thus, the Board concedes the Veteran's exposure to herbicides during active service.

The Veteran contends that he developed diabetes mellitus, type II, in 1982.  The Board notes that the earliest medical record diagnosing this condition is a February 1991 private treatment record.  This record establishes that the Veteran had been recently diagnosed with diabetes.  A January 1992 private treatment record indicates that he had been diagnosed with diabetes two years earlier and that it had been controlled with oral hypoglycemics until November 1991.  At that time, the Veteran was instructed to discontinue his medications and manage his diabetes with diet and exercise.  However, the Veteran developed diabetic ketoacidosis and was hospitalized, at which time he was started on insulin.  He was hospitalized for treatment of diabetic ketoacidosis and mild anemia in October 1992 after he stopped taking the insulin.  

A January 2008 VA treatment record shows that the Veteran reportedly had not seen a doctor since 1982 and was not taking any diabetes medication.  His glucose level was 83 in March 2008, at which time it was determined that he was not diabetic.  In June 2008, his glucose level was 117.  In May 2008, he had glucose levels of 110 and 96.  

A September 2008 VA diabetes examination report shows that the Veteran reportedly had been diagnosed with diabetes in 1982.  He was put on insulin while in the hospital, but had quit taking it in 1996.  He did not follow any type of diet.  The examiner determined that there was no evidence of diabetes.  The Veteran's representative maintains that the examination is inadequate because the examiner did not review the claims file or conduct any glucose testing.  See September 2009 Statement.  The Board notes, however, that the examiner reviewed VA medical records through the Compensation and Pension Records Interchange (CAPRI), to include the Veteran's 2008 glucose levels.  

The Virtual VA file contains VA treatment records dated from July 2007 to January  2011.  These records establish that the Veteran was diagnosed with impaired fasting glucose just prior to the September 2008 VA diabetes examination.  In April 2009, the Veteran requested a prescription for insulin.  The clinician noted that there was "no record of this veteran ever being on insulin."  The HGA1c level was within normal limits, and his glucose level was 98.  However, later that same month, the Veteran was diagnosed with "impaired fasting glucose/diabetes mellitus."  The provider wrote:  "American Diabetes Association diet stressed, with increased water mildly, HBAIc on follow up with microalbuminuria, ASA to continue, ACEI started, patient has a diagnosis of diabetes mellitus in the past - diet controlled, will continue with diabetes mellitus supplies and [] education, will hold medications as A1c today of 5.6 with normal microalbumin."  In September 2009, the Veteran's glucose level was 76, while the A1C level indicated poor glucose control during the last 60 days.  The Board notes that these records have been generated since the September 2008 VA opinion.  

Because there is conflicting medical evidence regarding whether the Veteran currently has diabetes, a new VA examination should be provided to address this issue.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to entitlement to TDIU, the evidence does not provide sufficient detail to assess the Veteran's employability status.  The April 2008 clinician found no significant deficits in the stress management, coping skills, organizing skills, following instructions, or maintaining self control.  The September 2008 VA examiner noted a history of severe occupational impairment, but determined that the majority of this impairment was secondary to polysubstance dependence.  There is no medical opinion of record specifically addressing the Veteran's current employability status.    

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, pertaining to the issues on appeal should be obtained and added to the claims folder.

2. Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU. 

3. Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination with an appropriate expert/specialist.  The claims folder, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  In this respect, any relevant medical records contained in the Virtual VA system must be made available to the examiner.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The examiner should address the following questions:

Does the Veteran currently have diabetes mellitus, type II?

In answering these questions, the examiner should address all relevant evidence, to include VA treatment records dated from January 2008 to January 2011, which contain a diagnosis of impaired fasting glucose/diabetes.  

A complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, schedule the Veteran for a VA examination to evaluate the impact of all of his service-connected disabilities on his employability.  The claims folder, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without 
5. 
consideration of his nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Thereafter, readjudicate the remaining claims on appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


